Case 2:19-cv-06301-AB-KS Document 88 Filed 08/07/20 Page 1 of 10 Page ID #:3380



 1    LAMKIN IP DEFENSE
 2    RDL@LamkinIPDefense.com
      Rachael D. Lamkin (246066)
 3    One Harbor Drive, Suite 304
 4    Sausalito, CA 94965
      (916) 747-6091 Telephone
 5
      Michelle L. Marriott (pro hac vice)
 6
      michelle.marriott@eriseip.com
 7    Erise IP, P.A.
      7015 College Blvd.
 8
      Suite 700
 9    Overland Park, KS 66211
      (913) 777-5600 Telephone
10
      (913) 777-5601 Facsimile
11
      Attorneys for Defendants Garmin
12    International, Inc. and Garmin Ltd.
13
14                     IN THE UNITED STATES DISTRICT COURT

15                FOR THE CENTRAL DISTRICT OF CALIFORNIA

16
17    PHILIPS NORTH AMERICA LLC,             )   Case No. 2:19-cv-06301-AB-KS
                                             )
18                                           )
                               Plaintiff,
19                                           )
                  v.                         )
20                                           )   GARMIN’S REPLY IN SUPPORT
21    GARMIN INTERNATIONAL, INC.             )   OF ITS MOTION TO AMEND;
      AND GARMIN LTD.,                       )   GARMIN’S RESPONSE TO
22                                           )   PHILIPS’ MOTION TO DISMISS
23                             Defendants.   )
                                             )
24                                           )
25                                           )
26
27
28

     GARMIN’S REPLY IN SUPPORT OF ITS MOTION TO AMEND; GARMIN’S RESPONSE TO
                            PHILIPS’ MOTION TO DISMISS
  Case 2:19-cv-06301-AB-KS Document 88 Filed 08/07/20 Page 2 of 10 Page ID #:3381



 1           Courts “rarely deny a motion for leave to amend for reason of futility.” Hynix
 2
     Semiconductor Inc. v. Toshiba Corp., No. C-04-04708 VRW, 2006 WL 3093812, at
 3
 4 *2 (N.D. Cal. Oct. 31, 2006) (noting before discovery is complete, a proposed
 5 amendment is futile “only if no set of facts can be proved under the amendment
 6
     which would constitute a valid claim or defense”). Yet in opposing Garmin’s Motion
 7
 8 to Amend seeking to add an affirmative defense and counterclaim for inequitable
 9 conduct, Philips relies solely on the basis of futility.1 In doing so, Philips ignores
10
     the appropriate standard, attempting instead to convert its opposition into one for
11
12 summary judgment, dedicating its entire brief to contesting the sufficiency of
13 Garmin’s “proof” in support of its allegations.
14
         At this stage, Garmin is not required to conclusively prove its claims. Garmin
15
16 has plausibly pled a wealth of material facts alleging that Philips knew of the
17 Yamamoto reference, knew that Yamamoto was material to the patentability of the
18
   claims of the ’192 Patent, and still withheld Yamamoto from the USPTO with a
19
20 specific intent to deceive. The Court must accept Garmin’s “allegations of material
21 fact as true and construed in the light most favorable” to Garmin. Advanced Micro
22
   Devices, Inc. v. Samsung Elec. Co., Ltd., No. C 08-986 SI, 2009 WL 1396256, at *3
23
24
25   1
         Philips additionally moves to dismiss on the same grounds, and thus Garmin’s
26
     discussion herein applies equally to Philips request for dismissal.
27
28

         GARMIN’S REPLY IN SUPPORT OF ITS MOTION TO AMEND; GARMIN’S RESPONSE
                             TO PHILIPS’ MOTION TO DISMISS
  Case 2:19-cv-06301-AB-KS Document 88 Filed 08/07/20 Page 3 of 10 Page ID #:3382



 1 (N.D. Cal. May 18, 2009). Philips will have ample opportunity to defend the claim
 2
     on the merits, but the inquiry into whether Garmin will succeed on the merits
 3
 4 requires a factual inquiry properly reserved after the completion of discovery.
 5      I.     ARGUMENT
 6
               A. Philips Conflates Pleading With Proof
 7
        While Philips casts aspersions on the “plausibility” of Garmin’s allegations,
 8
 9 Philips never states (let alone tries to prove) that the allegations are actually
10
     implausible or wrong. Notably, Philips still has not produced a single document in
11
     response to Garmin’s discovery requests pertaining to the US IP&S team’s access to
12
13 and knowledge of Yamamoto, and expressly declines to engage in the factual merits
14
     in its briefing. Philips instead suggests that “[w]hile Philips could say a lot about the
15
     actual functioning and operation of IP&S, Philips need not introduce anything
16
17 outside of the proposed pleadings to show that Garmin’s assumptions are
18
     unwarranted.” Dkt. 87 at 5. If anything, Philips’ desire to avoid the merits confirms
19
     that Garmin’s inequitable conduct claim is anything but “futile.”
20
21      As to Garmin’s allegations, Philips does not dispute the overwhelming majority
22
     of them. As alleged in Garmin’s proposed pleading, Philips does not dispute that its
23
24 employees responsible for the European prosecution of the ’192 Patent knew of
25 Yamamoto and knew that the EPO application was rejected over Yamamoto. Nor is
26
     Philips disputing that its employees responsible for the U.S. prosecution (e.g., Yan
27
28

      GARMIN’S REPLY IN SUPPORT OF ITS MOTION TO AMEND; GARMIN’S RESPONSE
                          TO PHILIPS’ MOTION TO DISMISS
  Case 2:19-cv-06301-AB-KS Document 88 Filed 08/07/20 Page 4 of 10 Page ID #:3383



 1 Glickberg, Kathleen Asher, Patricia Heim, Edward Goodman, and Jeanne Rusciano)
 2
     had access to those EPO files, that the U.S. prosecution proceedings were ongoing
 3
 4 at the time of the European rejection, or that they knew about and actually disclosed
 5 other prior art from other foreign applications which Philips was able to successfully
 6
     overcome. To be sure, the ’192 Patent directly claims priority to the EP Application.
 7
 8 Philips also never disputes that its own internal docketing number for the U.S.
 9 application is linked to its internal docketing number for the EP Application. And
10
     importantly, Philips does not dispute that Yamamoto was material, that Philips never
11
12 submitted Yamamoto to the USPTO, or that Garmin adequately pled with supporting
13 factual allegations the “who” “what” “where” “when” “why” and “how” required by
14
   Exergen. At bottom, Philips simply disputes that it is liable for inequitable conduct,
15
16 but fails to challenge the plausibility of Garmin’s particularized factual allegations
17 supporting its affirmative defense/counterclaim. These allegations, which the Court
18
   must assume are true, are plainly sufficient to raise a right to relief above the
19
20 speculative level.
21      Much of Philips’ briefing focuses on matters that do not have any bearing on
22
     whether Garmin’s factual allegations are adequately pleaded, such as the size of
23
24 Philips’ intellectual property department or the purported lack of overlap between
25 EPO and US prosecuting attorneys. Garmin’s factual allegations have nothing to do
26
   with the size of Philips IP&S or overlap of attorneys, but instead allege that the files
27
28

      GARMIN’S REPLY IN SUPPORT OF ITS MOTION TO AMEND; GARMIN’S RESPONSE
                          TO PHILIPS’ MOTION TO DISMISS
  Case 2:19-cv-06301-AB-KS Document 88 Filed 08/07/20 Page 5 of 10 Page ID #:3384



 1 from Philips’ foreign prosecution (including the EP Application) were internally
 2
     linked to the US Application prosecution, such that Philips IP&S employees
 3
 4 handling the US Application knew of the prior art at issue in the foreign proceedings
 5 and selectively disclosed some of that prior art (that Philips successfully overcame)
 6
     but not Yamamoto (which Philips could not overcome). Philips additionally cites to
 7
 8 an ITC decision involving denial of an inequitable conduct claim involving an
 9 entirely unrelated patent and different factual allegations in an administrative forum.
10
     Dkt. 87 at 13-14. It has no bearing on Garmin’s factual allegations in this case, and
11
12 if anything, merely evidences a pattern by Philips of withholding material prior art
13 from the USPTO.
14
            B. Philips Strategically Omits Essential Facts
15
16       In its opposition, Philips proffers a timeline graphic attempting to illustrate

17 the events occurring during the co-pending EU and US prosecutions. Dkt. 87 at 10.
18
     This timeline, too, selectively discloses the facts. As depicted below, Garmin has
19
20 added, in red, key events that Philips omitted from Garmin’s pleading, all of which
21 evidence Philips selective disclosure and non-disclosure of prior art relevant to
22
     Garmin’s inequitable conduct allegations:
23
24
25
26
27
28

      GARMIN’S REPLY IN SUPPORT OF ITS MOTION TO AMEND; GARMIN’S RESPONSE
                          TO PHILIPS’ MOTION TO DISMISS
  Case 2:19-cv-06301-AB-KS Document 88 Filed 08/07/20 Page 6 of 10 Page ID #:3385



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
     See, e.g., Ex. D (Japanese Prosecution docket). As shown above, Philips overcame
14
15 JP2003-102692 in the Japanese prosecution (final decision November 2014) and
16 could not overcome Yamamoto in the European prosecution (final decision March
17
     2015), and two months later in May 2015 disclosed JP2003-102692 but not
18
19 Yamamoto to the USPTO. These facts, when presented in full, provide a clear path
20 by which the Court may plausibly infer that Philips withheld Yamamoto with a
21
     specific intent to deceive the USPTO.
22
23            C. Taken as true, Garmin’s factual allegations plausibly plead
                 inequitable conduct.
24
           There can be no dispute that, under the facts alleged by Garmin, Philips had a
25
26 duty to disclose Yamamoto to the USPTO, and did not. Inequitable conduct is
27
     “rooted in an individual’s duties of candor and good faith with respect to the
28

     GARMIN’S REPLY IN SUPPORT OF ITS MOTION TO AMEND; GARMIN’S RESPONSE
                         TO PHILIPS’ MOTION TO DISMISS
  Case 2:19-cv-06301-AB-KS Document 88 Filed 08/07/20 Page 7 of 10 Page ID #:3386



 1 USPTO.” Am. GNC Corp. v. LG Elec.’s, Inc., No. 17-cv-01090-BAS-BLM, 2018
 2
     WL 400346, at *3-4 (S.D. Cal. Jan. 12, 2018) (granting motion to amend to add
 3
 4 claim of inequitable conduct and citing Therasense for the notion that a “breach of
 5 duty may lead to a finding of inequitable conduct”); Bradley v. Applied Marine Sys.’s
 6
     LLC, No. 13-cv-03941-JSC, 2014 WL 1648726, at *3 (N.D. Cal. Apr. 23, 2014)
 7
 8 (citing the same). As set forth in the federal regulations and the advisory guidelines
 9 in the Manual of Patent Examining Procedure (“MPEP”):
10
           Applicants and other individuals, as set forth in 37 C.F.R. § 1.56, have
11         a duty to bring to the attention of the Office any material prior art or
12         other information cited or brought to their attention in any related
           foreign application. The inference that such prior art or other
13         information is material is especially strong where it is the only prior art
14         cited or where it has been used in rejecting the same or similar claims
           in the foreign application.
15
     MPEP § 2001.06(a) (6th Ed., Rev. 2, Jul. 1996); see also 37 C.F.R. § 1.56 (“The
16
17 Office encourages applicants to carefully examine: prior art cited in search reports
18
     of a foreign patent office in a counterpart application”).
19
           As the Federal Circuit recognizes, “[p]artial disclosure of material
20
21 information about the prior art to the PTO cannot absolve a patentee of intent if the
22
     disclosure is intentionally selective.” Am. Calcar, Inc. v. Am. Honda Motor Co.,
23
24 Inc., 768 F.3d 1185, 1190 (Fed. Cir. 2014). Garmin has factually and plausibly pled
25 that specific individuals at Philips knew of prior art from at least three different
26
     foreign prosecutions – including the references contained in the PCT International
27
28

      GARMIN’S REPLY IN SUPPORT OF ITS MOTION TO AMEND; GARMIN’S RESPONSE
                          TO PHILIPS’ MOTION TO DISMISS
  Case 2:19-cv-06301-AB-KS Document 88 Filed 08/07/20 Page 8 of 10 Page ID #:3387



 1 Search Report, the Yamamoto reference cited in the EP Application prosecution, and
 2
     the JP 2003-102692 reference cited in the Japanese Application prosecution.
 3
 4 Garmin has further factually pled that Philips selectively chose to disclose some
 5 references (the International Search Report references as well as JP 2003-102692)
 6
     but not Yamamoto, with specific intent to deceive the USPTO. These factual
 7
 8 allegations must be taken as true. The truth or falsity of these allegations will be
 9 proven during discovery, should Philips provide the information responsive to
10
     Garmin’s requests.
11
12             D. With No Showing of Futility, Philips’ Motion to Dismiss Must be
                  Denied
13
           The Court, in its discretion, may deny a proposed amendment as futile only if
14
15 the proposed amendment “would fail to state a claim under the standard applied on
16
     a motion to dismiss pursuant to Fed. R. Civ. Pro. 12(b)(6),[ ] and any defect in the
17
     pleading cannot ‘possibly be cured by the allegation of other facts.’” Aten Int.’l Co.,
18
19 Ltd. v. Emine Tech. Co., Ltd., No. SACV 09-0843 AG (MLGx), 2011 WL 13134915,
20
     at *2-3 (C.D. Cal. Mar. 23, 2011) (quoting Lopez v. Smith, 203 F.3d 1122, 1127 (9th
21
     Cir. 2000) (en banc)) (citation omitted). In this regard, a claim of inequitable conduct
22
23 will survive a motion to dismiss if the pleading “recites facts from which the court
24
     may reasonably infer that a specific individual both knew of invalidating information
25
26 that was withheld from the PTO and withheld that information with a specific intent
27
28

      GARMIN’S REPLY IN SUPPORT OF ITS MOTION TO AMEND; GARMIN’S RESPONSE
                          TO PHILIPS’ MOTION TO DISMISS
  Case 2:19-cv-06301-AB-KS Document 88 Filed 08/07/20 Page 9 of 10 Page ID #:3388



 1 to deceive the PTO.” Delano Farms Co. v. California Table Grape Comm’n, 655
 2
     F.3d 1337, 1350 (Fed. Cir. 2011) (citing to Exergen).
 3
 4         Garmin’s amended pleading unquestionably identifies, under Exergen, the

 5 specific “who, what, when, where, and how” of Philips’ inequitable conduct. Dkt.
 6
     83-1 at ¶¶ 78-133 (describing the specific US prosecutors who violated their duty of
 7
 8 candor by withholding from the USPTO during prosecution of the ’192 application
 9 the Yamamoto reference, a reference which was fatal to the similar claims presented
10
     in the EP application, while disclosing other art from foreign prosecutions). These
11
12 allegations allow the court to reasonably infer that Philips acted with the requisite
13 state of mind. iLife Technologies Inc. v. AliphCom, No. 14-cv-03345-WHO, 2015
14
   WL 890347, at *9 (N.D. Cal. Feb. 19, 2015) (denying motion to dismiss inequitable
15
16 conduct counterclaim and finding allegations of a party withholding from the PTO
17 invalidating information learned from an EPO proceeding sufficient to infer a
18
   plausible intent to deceive the PTO). As such, Philips assertion of futility must be
19
20 denied. Correspondingly, Philips Motion to Dismiss must similarly be denied.
21         In the event that the Court finds some aspect of Garmin’s proposed pleading
22
     to be deficient, however, Garmin respectfully requests leave to amend its proposed
23
24 pleading to rectify such deficiency. Local Ventures & Investments, LLC v. Open
25 Foundation, No. 2019 WL 7877935, at *4 (N.D. Cal. Mar. 12, 2019) (granting leave
26
   to amend amended counterclaims, including claim for inequitable conduct, and
27
28

      GARMIN’S REPLY IN SUPPORT OF ITS MOTION TO AMEND; GARMIN’S RESPONSE
                          TO PHILIPS’ MOTION TO DISMISS
 Case 2:19-cv-06301-AB-KS Document 88 Filed 08/07/20 Page 10 of 10 Page ID #:3389



 1 noting that courts should allow leave to amend unless it would prejudice the
 2
     opposing party). Allowing Garmin additional leave to amend would not prejudice
 3
 4 Philips.
 5      II.      CONCLUSION
 6            For the reasons discussed above, Garmin respectfully requests that the Court
 7 grant Garmin’s Motion to Amend and deny Philips’ motion to dismiss.
 8
 9 DATED: August 7, 2020
10
                                      ERISE IP, P.A.
11
12
                                      By: /s/ Michelle L. Marriott
13
14                                    Counsel for Defendants Garmin International,
                                      Inc. and Garmin Ltd.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     GARMIN’S REPLY IN SUPPORT OF ITS MOTION TO AMEND; GARMIN’S RESPONSE
                         TO PHILIPS’ MOTION TO DISMISS
